Citation Nr: 0011603	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for an anxiety 
reaction, with depression, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified military service from August 1956 to 
December 1959, and his DD Form 214 indicates an additional 
two years, four months, and four days of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  This case has since been 
transferred to the Milwaukee, Wisconsin VARO.  

In his January 1997 Substantive Appeal, the veteran requested 
a VA Travel Board hearing.  However, in a statement received 
by the RO in February 1997, the veteran indicated that he 
instead sought a hearing before an RO hearing officer.  The 
requested hearing was conducted in March 1997, and the 
testimony from that hearing is discussed below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's current psychiatric impairment is more 
properly described as considerable than as definite in terms 
of social and occupational functioning.

3.  The veteran's current psychiatric symptomatology includes 
memory impairment, social withdrawal, and occupational 
impairment with reduced reliability and productivity.  

4.  There is no competent medical evidence of a nexus between 
the veteran's current diabetes mellitus and service.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for an anxiety 
reaction, with depression, have been met under the prior 
diagnostic criteria for evaluating mental disorders, 
effective through November 6, 1996.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7 (1999); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996). 

2.  The criteria for a 50 percent evaluation for an anxiety 
reaction, with depression, have been met under the revised 
diagnostic criteria for evaluating mental disorders, 
effective from November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9400 (1999). 

3.  The claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evaluation for an anxiety 
reaction, with depression

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for an anxiety reaction, 
with depression, is plausible and capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
when the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991).  

The St. Paul VARO initially granted service connection for an 
anxiety reaction in a November 1974 rating decision on the 
basis of treatment for nervousness in service and 
contemporaneous evidence showing anxiety.  A 10 percent 
evaluation was assigned, effective from August 1974.  In an 
October 1975 rating decision, the RO increased this 
evaluation to 30 percent, effective August 1975, on the basis 
of a recent hospitalization for an anxiety neurosis.  The 30 
percent evaluation has since remained in effect and is at 
issue in this case.

In June 1996, the veteran was hospitalized at a VA facility, 
primarily for a diabetic ulcer of the right first toe.  The 
report of this hospitalization contains a diagnosis of a 
history of anxiety disorder.  A subsequent VA treatment 
record, from August 1996, reflects that the veteran reported 
poor concentration and memory, and an assessment of major 
depression with panic was rendered.  Also, a VA treatment 
record from September 1996 indicates that that the veteran 
had been prescribed Zoloft and Ativan and had classic 
symptoms of depression, including anorexia, insomnia, a 
depressed mood, guilt, feelings of worthlessness, anhedonia, 
and poor concentration.  The diagnosis was major depression.

The veteran was examined by Charme Davidson, Ph.D., in 
September 1996.  Dr. Davidson noted in the examination report 
that the veteran was "exceedingly hopeless" and that he had 
severe insomnia.  The veteran reported waking up at night 
with night sweats that were allegedly related to his 
nightmares.  His hands were shaking "badly" during the 
examination.  During the examination, Dr. Davidson noted that 
the veteran's thought processes were spontaneous, coherent, 
and goal-directed, and his thought content was clear.  Dr. 
Davidson found that the veteran's affect was within normal 
limits but noted that the veteran clearly had post-traumatic 
stress disorder and depression.  Symptoms included 
"extremely impaired concentration," a sleep disturbance, 
impaired memory, compulsive behavior about eating habits, and 
social withdrawal.  Dr. Davidson also noted that the 
veteran's presentation of anxiety was evident in his 
shortness of breath.  The Axis I assessment was post-
traumatic stress disorder, with the symptoms of avoidance for 
a shortened future as well as the psychomotor aspects of 
anxiety.  A long history of recurring depression was also 
noted.  Dr. Davidson further indicated that the veteran had 
significant difficulty from a psychological, as well as a 
physical, standpoint of being able to carry out tasks with 
reasonable and persistent pace.  However, Dr. Davidson found 
that the veteran would "no doubt" be able to respond very 
effectively with co-workers and supervisors based upon his 
history and his capacity to relate to others, as shown upon 
examination, and he would be able to manage the stress in the 
workplace if he were able to work physically.  Overall, while 
the examiner found the veteran's depression and post-
traumatic stress disorder to be included among the 
"significant mental health reasons" for not being able to 
work, the compelling reason for his not being able to work 
was his diabetes.

In October 1996, the veteran underwent a VA psychiatric 
examination, during which he complained of feeling anxious 
and depressed and attributed those emotions to his ongoing 
diabetes and related medical problems.  He indicated that he 
had been unable to work since November 1995.  Also, he 
reported that his nervousness and anxiety were accompanied by 
a muscular tremor, frequent palpitations, and a history of 
atypical chest pain and chest muscle spasm.  Impaired 
concentration and a long history of insomnia were also noted.  
Upon examination, the veteran had a downcast facial 
expression but was friendly and cooperative.  His voice had a 
sad tone, but he was talkative "to the point of being mildly 
pressured."  He described his mood as nervous and depressed 
and demonstrated an anxious affect, with trembling hands.  
His thought processes and content were coherent and goal-
directed, without any evidence of a psychosis.  However, at 
times his concentration waned, and his recall of past events 
was limited.  He admitted feeling worthless because he was 
unable to work.  Although he described passive suicidal 
ideation, he denied any present intent of suicide.  He was 
alert and fully oriented, and his insight and judgment were 
found to be intact.  The examiner noted that the veteran had 
a chronic history of depressive and anxious symptoms, with a 
diagnosis of anxiety disorder and recurrent major depression, 
and that, in the past, his symptoms had been associated with 
a psychosis, including auditory and visual hallucinations.  
Also, the examiner found that the veteran's loss of a job due 
to diabetes-related peripheral vascular disease "had 
appeared to have a disastrous effect on his self-esteem and 
ability to cope with symptoms of anxiety and depression," 
and his symptoms appeared to be worsening, with no more than 
modest improvement on medications.  The diagnoses were a 
recurrent major depressive disorder, moderate generalized 
anxiety disorder, and a history of post-traumatic stress 
disorder in remission.  A Global Assessment of Functioning 
(GAF) score of 65 was assigned.  

During his March 1997 VA hearing, the veteran reported an 
extensive history of psychiatric problems and indicated that 
he was currently "suffering pretty bad with depression."  

In February 1999, the veteran was seen for a second VA 
psychiatric examination.  The examiner noted that the veteran 
was currently being treated with Nefazadone and that he had 
suffered "a rather unusual pontine stroke" recently.  Also, 
the examiner noted that the veteran had essentially no memory 
of his psychiatric complaints prior to the stroke.  Upon 
examination, the veteran's affect was characterized by some 
excitability, and he talked almost continuously.  The 
veteran's speech was normal in mechanics and content, with 
some pressure noted.  Associations were coherent and relevant 
within the limitations of his memory, although the veteran 
had some difficulty paying attention to things.  The examiner 
noted that such terms as "depression" were no longer 
meaningful to the veteran, who was no longer suicidal or 
tearful.  Also, the veteran noted that he slept well and 
"did not know what a nightmare was."  The Axis I diagnosis 
was a history of depression and anxiety, which were not 
currently active due to the veteran's recent cerebral 
deficit.  The examiner noted that the veteran's most current 
diagnosis was dementia secondary to a pontine stroke, and a 
GAF score of 40, noted to be related to vascular dementia, 
was assigned.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In this case, the Board observes that the applicable 
diagnostic criteria for evaluating psychiatric disorders were 
revised during the pendency of this appeal, with the revised 
criteria effective from November 7, 1996.  The United States 
Court of Appeals for Veterans Claims (Court) has held that if 
the applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a recent 
precedent opinion, however, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change, although evidence dated prior to this effective date 
should be considered in deciding whether a higher evaluation 
is warranted under the revised regulation.  However, the 
Board may apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000 (April 10, 
2000).

Under the prior criteria of 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996), a 30 percent evaluation is warranted in 
cases of generalized anxiety disorder where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation is in order in cases where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
in situations where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1999), generalized anxiety disorder which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.  A 50 
percent disability evaluation encompasses generalized anxiety 
disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for generalized anxiety disorder manifested by 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships. 

In this case, the evidence presents a relatively inconsistent 
disability picture.  In essence, the veteran's examination 
reports from 1996 suggest a significant level of psychiatric 
impairment, while the veteran's February 1999 VA examination 
report reflects improvement, albeit because of the 
debilitating effects of a recent stroke.  In fact, the 
examiner who conducted the February 1999 VA examination 
indicated that the veteran's anxiety and depression were not 
currently active and that the assigned GAF score of 40, 
which, under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), indicates major impairment in such areas as work and 
school (including the inability to work), was attributable to 
stroke-related dementia.  The Board, however, has some 
concerns about the content and probative value of this 
examiner's findings.  Specifically, while the examiner 
clearly indicated that the veteran's unemployability is not 
attributable to a psychiatric disorder, the fact that the 
veteran is still taking Nefazadone (Serzone), an 
antidepressant, calls into question the examiner's notion 
that the veteran's anxiety and depression are not presently 
active.  

In determining an evaluation in this case, therefore, the 
Board has placed primary weight on the 1996 examination 
reports.  In this regard, the Board would point out that, 
regardless of whether the prior or the revised diagnostic 
criteria for evaluating psychiatric disorders are applied, 
there is evidence supporting an increased evaluation of 50 
percent.  In applying the revised criteria, the Board would 
point out that there is evidence of memory impairment and 
social withdrawal, and, by including the veteran's 
psychiatric diagnoses among the factors leading to his 
unemployability, Dr. Davidson indicated that the veteran had 
occupational impairment with reduced reliability and 
productivity.  The Board also finds that this symptomatology 
is more properly described as considerable than as definite 
in degree, particularly in view of Dr. Davidson's findings.  
As such, and after resolving all doubt in the veteran's favor 
under 38 U.S.C.A. § 5107(a) (West 1991), the Board finds that 
an evaluation of 50 percent is warranted under both sets of 
diagnostic criteria.

However, the evidence does not support an evaluation in 
excess of 50 percent.  In regard to the prior criteria of 
Diagnostic Code 9400, the Board finds no evidence whatsoever 
suggesting that the veteran's psychiatric symptomatology, in 
and of itself, is productive of severe social and 
occupational impairment.  In regard to the revised version of 
Diagnostic Code 9400, the Board finds that none of the 
symptoms listed in the criteria under this section have been 
met.  While the veteran reported "passive" suicidal 
ideation during his October 1996 VA psychiatric examination, 
he denied any present intent of suicide.  In short, the 
evidence supports a 50 percent evaluation, and no more, for 
the veteran's anxiety reaction, with depression, under both 
the prior and the revised diagnostic criteria for evaluating 
mental disorders.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected anxiety reaction, with depression, 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  In this regard, the Board would 
point out that the veteran's hospitalizations during the 
pendency of this appeal have primarily addressed other 
disorders, including diabetes mellitus and a stroke.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement to service connection for diabetes mellitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including diabetes mellitus, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

The Board has reviewed the veteran's service medical records 
and observes that such records are negative for complaints 
of, or treatment for, diabetes mellitus; these records also 
reflect no elevated blood sugar readings.  The first medical 
evidence of record of diabetes mellitus is an October 1979 
discharge summary from St. Luke's Hospital in Duluth, 
Minnesota, which reflects that the veteran's diagnosis of 
diabetes mellitus was established during this 
hospitalization.  Subsequent VA and private treatment records 
reflect frequent treatment for this disability, but these 
records do not contain any opinions or other evidence showing 
a causal relationship between the veteran's current diabetes 
mellitus and service.

Overall, there is no competent medical evidence of record of 
a nexus between the veteran's current diabetes mellitus and 
service.  There is also no evidence showing that the veteran 
incurred diabetes mellitus within one year following service. 
Indeed, the only evidence supporting the veteran's claim is 
the lay evidence of record, including the testimony from his 
March 1997 VA hearing.  However, the veteran has not been 
shown to possess the medical expertise necessary to establish 
a nexus or link between a currently diagnosed disorder and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner and unenhanced by any additional medical 
commentary from that examiner does not constitute competent 
medical evidence); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (a lay account of a physician's statement, "filtered 
as it [is] through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence").  Therefore, the lay contentions of record, 
alone, do not provide a sufficient basis upon which to find 
this claim to be well grounded.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for 
diabetes mellitus, this claim must be denied as not well 
grounded.  Since the veteran's claim for service connection 
is not well grounded, the VA has no further duty to assist 
the veteran in developing the record to support his claim.  
See Epps v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) 
("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' claim").

The Board recognizes that the RO initially denied the 
veteran's claim on its merits in the appealed November 1996 
rating decision, although the April 1999 Supplemental 
Statement of the Case reflects that the RO continued this 
denial on the basis that the claim was not well grounded.  
Regardless of the basis of the RO's denial, however, the 
Board observes that the Court has held that no prejudice to 
the veteran results in cases where an RO denies a claim for 
service connection on its merits and does not include an 
analysis of whether the veteran's claim is well grounded, and 
the Board denies the same claim as not well grounded.  See 
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

Entitlement to an evaluation of 50 percent for an anxiety 
reaction, with depression, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

A well-grounded claim not having been submitted, entitlement 
to service connection for diabetes mellitus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

